IN THE SUPREME COURT OF THE STATE OF DELAWARE

ACCENTCARE, INC.,                            §
                                             §     No. 67, 2017
      Defendant and Counterclaim             §
      Plaintiff Below, Appellant,            §
                                             §     Court Below: Court of Chancery
      v.                                     §     of the State of Delaware
                                             §
FRIEDMAN FLEISCHER &                         §     C.A. No. 12026-VCL
LOWE, LLC,                                   §
                                             §
      Plaintiff and Counterclaim             §
      Defendant Below, Appellee.             §

                               Submitted: October 4, 2017
                               Decided:   October 19, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      This 19th day of October 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its order dated November 29, 2016.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice


1
 Friedman Fleischer & Lowe, LLC v. AccentCare, Inc., C.A. No. 12026-VCL (Del. Ch. Nov. 29,
2016).